Blandford, Justice.
Lavender was indicted for false swearing, in that it was alleged that he swore falsely to an affidavit before a school commissioner of Wilkinson county as to the number of children he had taught, and other things. The point raised here is that the school commissionér had no authority to administer an oath, and that therefore there could be no false swearing within the meaning of the statute; and that it had not been shown that Lavender had been licensed to teach a public school, or that he was employed by the county school commissioner for that purpose. The code, §1259, provides that “ county school commissioners, and members of county boards of education, shall be empowered and authorized to administer such oaths as may be necessary in transacting school business.” It appears that the plaintiff in error presented an account for services as a teacher to the school commissioner, and we think, under this section of the code, the school commissioner had the authority to administer the oath *540which, was administered to the plaintiff in error. Indeed, we have no doubt of it. There is no other objection to the judgment rendered by the court below, and th e j u dgment is Affirmed.